DETAILED ACTION
Specification
The amendment filed April 15, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claim 1 (line 18), the phase “each said cylinder does not rotate relative to the fixing bar” is a negative limitation and is new matter. This limitation is not supported by the original disclosure. Specifically referring to Figures 4a and 4b, the cylinders 122 in Figure 4a are oriented in a manner in which the blades (123) face in opposing directions. Figure 4b provides details to all the blades (123) facing the same direction. The disclosure sets forth that the blades can be arranged in either orientation depending on the desired number of parts the tape is to be slit (Page 8, lines 19-22, Page 9, lines 1-7). In order to orient the blades from the “downward” direction shown in Figure 4a to the “upward” direction as shown in Figure 4b, the blades are rotated relative to the fixing bar. In other words, a user removes the blades from the fixing bar, rotates the blades to a desired orientation and places the blades back on the fixing bar for cutting.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the Specification Objection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020130065526 to Chung et al. in view of US Patent Application No. 20160159603 to Huang and in further view of KR101799992 to Park.


In re claim 1, Chung teaches a multi-division type tape cutter provided with a cylindrical rotating member (200) constituted of a fastening protrusion formed on one side surface thereof and a plurality of rotating wings (Fig. 1) provided along an outer peripheral surface thereof in such a manner as to have shaped upper ends and a rotating roller (tape 100 is on a rotating roller) adapted to fit a tape thereto, the multi-division type tape cutter comprising: 
a housing (10) providing a body thereof in such a manner as to allow the rotating member (200) and the tape roller to be fixed to the inside thereof; 
a first cutter unit (300) located between the rotating member and the tape roller in a direction orthogonal to a winding direction of the tape; and 
a second cutter unit (400) located inside the housing in the direction orthogonal to the winding direction of the tape,
wherein the first cutter unit includes:
a fixing bar that is seated on the housing and does not rotate relative to the housing (Fig. 1); and
	the first cutter unit has a cutting blade disposed on an outer surface thereof; and
wherein the cutting blade of the first cutter unit is positioned in an upward direction and wherein the cutting blade (310) cuts the tape only when the cutting blade is positioned in the upward direction to thereby allow a user to adjust widths of divided tapes by selecting a position of the cutting blade.
The Examiner notes, the multi-division tape cutter of Chung is very similar to the device in the pending application. When the first cutter unit of Chung is fixed, the device does not rotate relative to the housing. The first cutter unit is fixed when the tape is being cut. The first cutter unit is rotated and subsequently fixed relative to the housing based on the desired number of parts the tape is to be split into. In other words, the tape can be split into half, thirds, or quarters depending on user preference (Pg. 4, lines 31-38).

Regarding claim 1, Chung teaches a multi-division type tape cutter, but does not teach the plurality of rotating wings having a “¬” shape.
Note, the Examiner notes, the shape of the rotating wings is clear from the disclosure.
Huang teaches a tape cutter having a rotating member with a plurality of wings on the outer periphery having a “¬” shape (or flange 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the wings of Chung to have a “¬” shape as taught by Huang to provide a large adhesive surface area for the adhesive tape segments avoiding falling of adhesive tape segments from the rotating wheel (Para 0030, Huang).

Regarding claim 1, as set forth above, Chung teaches the first cutter unit is fixed (and does not rotate relative to the housing) when the tape is being cut. The first cutter unit is rotated relative to the housing based on the desired number of parts the tape is to be split into, in the same manner that Applicant’s cutter cylinders are rotated relative to the housing. The rotation of the cutter units in both Chung and Applicant’s devices are to position the blades in a desired orientation to split the tape as desired by the user. Chung teaches the first cutter unit can split the tape into half, thirds, or quarters (Pg. 4, lines 31-38), but does not teach the first cutter unit has a plurality of cylinders detachably fitted to a fixing bar, in which each of the plurality of cylinders has a cutting blade disposed on an outer surface thereof and a hole in a middle portion thereof and wherein the fixing bar passes the hole so that each said cylinder does not rotate relative to the fixing bar.
Park teaches a cutter having two or more cylinders (113,114, 117, 118) each having blades which are detachably fitted to a fixing bar (113b,114b), in which each of the plurality of cylinders has a cutting blade (113a, 114a, 117a, 118a) disposed on an outer surface thereof and a hole in a middle portion thereof (in at least cylinders 117a,118a) and wherein the fixing bar passes the hole so that each said cylinder does not rotate relative to the fixing bar (Pg. 3, lines 21-25 discloses that the user applies a downward force to cut the outer tape A. The downward force application that is used to cut the tape is indicative that the cylinders are not rotating relative to the housing).
It would have been obvious to one before the effective filing date of the invention to construct the cutter of Chung to have two cylinders fitted to the fixing bar as taught by Park to maintain a safe device for cutting tape to a desired length and width using a single device. One having ordinary skill in the art would recognize providing Chung with multiple cylinders (for cutting) with a fixing bar rather than a single (octagonal cutter) with a fixing bar is an obvious design choice. 
In re claim 2, Chung teaches wherein the first cutter unit (300) is detachably mounted on the housing.
	In re claim 5, Chung teaches wherein the housing (10) has seating grooves (Fig. 1, the shaft supporting the first cutter is disposed in grooves, or apertures, in the housing) formed on both left and right sides of top thereof, so that as the fixing bar (Fig. 4) of the first cutter unit is fitted to the seating grooves, the first cutter unit is disposed orthogonal to the winding direction of the tape.
In re claim 6, Chung teaches wherein the second cutter unit (400) comprises a plurality of blade supports and blades (410) provided on one side tops of the blade supports, one side end portions of the blade supports being slantly formed to a given angle (Fig. 4) to allow the blades to come into contact with the tape at a right angle with respect to the tape.
In re claim 7, Chung teaches wherein the blades (410) of the second cutter unit are linearly inclined to a given angle in one side direction thereof.
Note, the Examiner has interpreted the blades of the second cutter unit to have linear inclination in a vertical and horizontal direction.
In re claim 8, Chung teaches further comprising a cover unit (see Annotated Figure 1, below) seated onto cover seating portions formed on portions of both left and right sides of the housing in such a manner as to allow the first cutter unit (400) to be covered therewith.


    PNG
    media_image1.png
    529
    625
    media_image1.png
    Greyscale

	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. in view of Huang and in further view of Park, as applied to the above claims, and in further view of KR20140104483 to Meier.
In re claim 9, modified Chung teaches a tape roller, but does not teach the tape roller comprises tension adjustors formed on portions of both left and right sides of the outer peripheral surface thereof, each tension adjustor having one or more incised portions disposed orthogonal to the winding direction of the tape.
Meier teaches in the art of tape dispensers, a tape spindle (10) having tension adjustors (16a-c) formed on portions of both left and right sides of the outer peripheral surface thereof, each tension adjustor having one or more incised portions (Fig. 1) disposed orthogonal to the winding direction of the tape.
The term orthogonal has been given its plain and ordinary meaning per Merriam Webster Dictionary, which is defined as intersecting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tape roller of modified Chung with tension adjustors as taught by Meier to mount and retain one or more tape rolls on a single spindle and provide adequate friction to prevent interference from adjacent rolls (Para 0006, Detailed Description).

Response to Arguments
Applicant argues that the newly amended claim recites that the first cutter unit has (i) a plurality of cylinders that are detachably fitted to the fixing bar; (ii) each cylinder has a hole in its middle portion and the fixing bar passed through the hole; (iii) each cylinder has a cutting blade disposed on the outer surface of the cylinder; (iv) each cylinder does not rotate relative to the fixing bar; (v) the cutting blade of each cylinder is positioned one of downward and upward directions; (vi) the cutting blade cuts tape only when the cutting blade is positioned in the upward direction. 
As set forth in the above rejection, Chung modified by Park teaches first cutter unit has (i) a plurality of cylinders (113, 114, 117, 118, Park) that are detachably fitted to the fixing bar (117 and 118 are fitted to bars 113, 114b, Park); (ii) each cylinder (117,118 has a hole in its middle portion and the fixing bar (113b,114b) passed through the hole; (iii) each cylinder has a cutting blade (113a,114a,117a,118a, Park) disposed on the outer surface of the cylinder; (iv) each cylinder (113, 114, 117, 118, Park) does not rotate relative to the fixing bar (Pg. 3, lines 21-25 discloses that the user applies a downward force to cut the outer tape A. The downward force application that is used to cut the tape is indicative that the cylinders are not rotating relative to the housing); (v) the cutting blade (113a, 114a, 117a, 118a) of each cylinder is positioned in an upward direction; and (vi) the cutting blade (113a,114a,117a,118a) cuts tape only when the cutting blade is positioned in the upward direction. Chung modified by Park clearly teaches and suggest the claimed subject matter.

Applicant argues the blades of Chung cannot be mounted on multiple cylinders. Applicant further argues the user of the rotating member (300) can adjust the width of the divided tape by disposed the rotating member into one of four positions and in contrast the pending invention permits the user to adjust the width of the divide tapes by selecting the position of each of the plurality of cylinders resulting in the possible number of permutations for divisions types being 2n.
	Chung as modified by Park leads to a plurality of cylinders disposed on a shaft having a plurality of blades for cutting tape into half, thirds, and quarters. In other words, one would have looked to Park to provide Chung with a multiple cylinder and shaft arrangement rather than a single octagonal prism and shaft arrangement to cut the tape into desired widths. The device of Chung permits the user to adjust the width of the tape by selecting the orientation of cylinders. The cylinders of Chung can be orientated to permit the tape to be divided in half, thirds, and quarters depending on user preference. The functionality of Chung as modified by Park is very similar to that of Applicant’s. The distinction between the prior art to Chung as modified by Park and the instant application appears to be the number of blades, which 1) has not been claimed and 2) is merely a duplication of working essential parts based on user preference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724